Citation Nr: 1639572	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD) and asbestosis, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  He had additional Reserve duty service with the Army Reserves and the Tennessee Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A notice of disagreement was received in April 2008, a statement of the case was issued in October 2008, and a substantive appeal was received in October 2008.

The Board notes that a May 2014 rating decision denied a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with adjustment disorder.  It also denied entitlement to service connection for a sleep disorder, to include sleep apnea.  In his May 2014 notice of disagreement, the Veteran expressly limited his appeal to the increased rating claim.  To the extent that the sleep apnea claim may arguably overlap with the pulmonary disorder claim, a sleep apnea diagnosis has not been considered by either the Veteran or VA to be part of the pulmonary disability claim for the nine years that the pulmonary disability claim has been active.  In addition, any sleep apnea claim was expressly adjudicated in the May 2014 rating decision, and the Veteran expressly declined to appeal the denial of service connection benefits for sleep apnea.  The Board will not recharacterize the current appeal in this stage of the adjudication to include a disability that the Veteran has expressly declined to appeal.  The Board therefore finds that a sleep apnea diagnosis is not contemplated by this appeal, and it will not be considered herein.

In August 2011, March 2014, and May 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.



FINDING OF FACT

A preponderance of the competent and probative evidence of record establishes that the Veteran does not have a current pulmonary disability for VA purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for a pulmonary disability, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.300 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in October 2007 advised the appellant of the evidence needed to substantiate his service connection claim.  This letter was sent prior to the initial adjudication of the Veteran's claim in April 2008.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, service personnel records, VA medical records, and available private medical records.

The RO arranged for the Veteran to undergo VA examinations in January 2012, April 2014, and February 2016.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the claims file and interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The April 2014 and February 2016 examiners also expressly determined that the Veteran has no current pulmonary disability and provided rationales for justifying this conclusion.  The Board finds that the evidence of record is adequate for the purpose of determining entitlement to service connection.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for a pulmonary disability, to include COPD and asbestosis.  In part, the Veteran contends that he has such disability as a result of in-service exposure to asbestos.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or post service occupational or other asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in workers engaging in duties involving manufacture and servicing of friction products, such as clutch facings and brake linings, and others.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f.  

In the case at hand, the Veteran's DD Form 214 reflects that he was an electrician in service and that he served aboard the USS Franklin D. Roosevelt in Attack Squadron Twelve.  The January 2012 VA examination report notes that the Veteran "wishes to have on record the fact that he slept under pipes wrapped with asbestos."     The Veteran reported on his April 2010 substantive appeal that he "was exposed to asbestos dust from wheel brakes on aircraft" during service.  Given these duties, the Board will presume for purposes of this decision that the Veteran was exposed to asbestos in service.  

Ultimately, however, service connection must be denied because a current pulmonary disability is not demonstrated by the evidence of record.

Specifically, the Veteran's VA medical records contain indications of COPD, but do not reflect that COPD has actually been diagnosed.  With respect to the VA medical records, the Board notes that several records reflect that the Veteran sought treatment for symptoms such as chest tightness and increasing shortness of breath.  A May 2015 VA medical record indicates that the Veteran's shortness of breath had increased in severity over the past year.  Some of these symptoms were reported in connection with the Veteran seeking treatment for sleep apnea and cardiac concerns, and others mention shortness of breath in relation to anxiety and medication mix-up.  The VA medical records also indicate that the Veteran used to be a heavy smoker and that he smoked for many years.  None such consultation records contain a pulmonary diagnosis such as COPD or an impression or other indication that a medical practitioner had determined that the Veteran had COPD. 

The "Review of Systems" sections in numerous VA medical records contain the following notation: "Lungs - COPD."  The "Review of Systems" section in a December 2015 record notes "Lungs - DX : COPD."  The Board notes that these notations, even the December 2015 record, do not constitute diagnoses of COPD for purposes of establishing the presence of a current disability.  This section of the medical record largely contains the Veteran's own reports of what he perceives his condition to be rather than a report of findings that a medical professional has made.  Systems with which the Veteran has no complaints are marked as "DENIES" (as in the Veteran denies any problems) rather than as "negative" or some other indication that clinical evaluation has taken place.  Therefore, the Board cannot accept a notation of COPD (or even the indication of a COPD diagnosis) that appears only in the "Review of Systems" section of the Veteran's medical records as an actual COPD diagnosis.  

The above interpretation of those particular VA medical records is consistent with the observation that there are numerous lists of "Past Medical History" and "Active Problems," and that none of these records contains a listing of COPD or of another pulmonary disability.  The most recent of these lists is dated in January 2016, which is one month following the December 2015 record noting "Lungs - DX : COPD."  The January 2016 active problems list notes 22 active problems, none of which is a pulmonary disability.  

The closest indication of a current pulmonary disability appears in a report of a September 2012 posterior-anterior (PA) and lateral chest x-ray.  This radiology report was compared with two PA and lateral chest x-rays that were taken in January 2012.  This report notes findings, in relevant part, of "flattening of the hemidiaphragms consistent with COPD.  No focal infiltrate, effusion, or failure."  The following notation also appears: "Impression- stable chest without acute cardiopulmonary process.  COPD."  The Veteran was assessed as having an upper respiratory infection and hypertension.  The Board notes that the COPD notation constitutes merely an impression of COPD and not a diagnosis, an interpretation that is made clear by the April 2014 and February 2016 VA examiners.  

The January 2012 VA examination report reflects review of the claims file and interview and examination of the Veteran.  Based on the above, the examiner determined that the Veteran does not now have, and has never been diagnosed with, a respiratory condition.  

The March 2014 Board remand noted that, "following the [January 2012 VA] examination, the Veteran was diagnosed with COPD based on a VA chest X-ray dated in September 2012."  The Board determined that the Veteran now has a current diagnosis of a respiratory disorder and, therefore, a remand was required in order to obtain a nexus opinion.  

The resulting April 2014 VA examination report reflects review of the claims file and that the Veteran presented for an in-person evaluation.  The examiner did not opine as to whether the Veteran has a current respiratory disability but did opine that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was as follows:

The veteran does not claim a pulmonary condition, including COPD, is present.  Although a chest X-ray in September 2012 included an opinion of COPD, COPD is not diagnosed from a chest x-Ray alone.  Since pulmonary function studies are normal, the diagnosis of COPD cannot be made.  The veteran did request the notation of exposure to asbestos while in service.  A CAT scan of his chest in Jan. 2011 did not demonstrate lesions suspicious of asbestosis.

This rationale supports a conclusion that the examiner did not, in fact, diagnose a pulmonary disability, to include COPD.  

The Board summarized the above opinion in its March 2015 remand but again noted that, "[g]iven that the Veteran has a current diagnosis of COPD and it is still unclear whether the COPD is due to the Veteran's service, to include presumed asbestos exposure, the Board finds that a new VA examination is warranted."  

The resulting February 2016 VA examination report reflects review of the claims file and that the Veteran presented for an in-person evaluation.  Based on the above, the examiner determined that the Veteran does not now have, and has never been diagnosed with, a respiratory condition.  In his rationale, the examiner stated the following:

Dating to shipboard [active duty] service/US Navy 1966-68, [the] veteran was exposed to asbestos in the [berthing] dept.; serial chest xrays since have been positive for COPD findings (appear to be related to a many year history of smoking), & in 2011 underwent a chest CT that was also negative for pleural plaque.

The examiner also stated the following:

Exposure to asbestos earlier in one[']s career does not necessarily correlate with development of asbestosis later in life, & in the absence of pleural plaques on chest CT 50 years post-exposure [it] is unlikely veteran has or will develop asbestosis.  The COPD findings on plain chest xray are related to cigarette smoking for >20 years.

Based on the above, the Board finds that a preponderance of the probative evidence of record is against finding that the Veteran has, in fact, been diagnosed with a respiratory disability.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, all three examination reports reflect that the Veteran does not have a current respiratory disability.  All three examination reports are authored by individuals who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The April 2014 and February 2016 opinions, in particular, expressly explain the medical rationale behind why, although it may be suggestive of COPD, the evidence of record provides an insufficient basis for actually diagnosing COPD.  Thus, the "COPD findings" that are referenced in the April 2014 and February 2016 examination reports do not equate with a COPD diagnosis.  Likewise, the September 2012 x-ray interpretation merely notes an impression of COPD rather than a diagnosis.  The fact that this impression does not rise to the level of a diagnosis is apparent from the September 2012 record itself, as the September 2012 record does not even list COPD as satisfying the standard that allows a condition to be noted as an assessment.  

Furthermore, the Board notes that the competent evidence of record does not suggest the presence of asbestosis in particular, and the Veteran has not identified any contradictory evidence.  

As suggested above, the VA medical records that list COPD under a "Review of Systems," and the December 2015 "Review of Systems" listing that notes "DX : COPD," amount to little more than a written recording of the Veteran's own recitation of his medical history.  Such records do not always constitute competent evidence of a current diagnosis.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

To the extent that the Veteran may believe that the "COPD findings" of record do, in fact, constitute a COPD diagnosis, the Board notes that such findings have exclusively been attributed to the Veteran's history of cigarette smoking.  However, the law mandates that, for claims received by VA after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2015).  Therefore, even if the Board were to find that the evidence is at least in equipoise as to whether the Veteran has a COPD diagnosis, the fact that such COPD has been attributed to tobacco use would preclude a grant of service connection for this claim.  

The Board notes that some of the confusion in this case arose from the Board's prior inaccurate interpretation of the September 2012 VA medical record.  Specifically, the March 2014 and March 2015 Board remands requested nexus opinions based solely on its own erroneous determination that the Veteran had, in fact, been diagnosed with COPD.  However, the Board's explanation of why the September 2012 record does not, in fact, constitute a COPD diagnosis has been laid out above.  The Board's review of the complete record in connection with the decision herein has otherwise failed to uncover a diagnosis of COPD or of any other respiratory disability.  The Board must therefore find that the medical evidence of record does not, in fact, contain such a diagnosis.

Finally, the Board notes that the only other evidence of record that the Veteran has a current respiratory disability comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to describe experiencing shortness of breath and other symptoms suggestive of a respiratory disability.  The Board finds, however, that the question of whether the diagnosis of a current respiratory disability is warranted is of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a diagnosis of a current respiratory disability, service connection cannot be granted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a pulmonary disability, to include COPD and asbestosis, claimed as due to asbestos exposure, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


